Citation Nr: 0528374	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-18 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for valvular heart 
disease as a residual of rheumatic fever (heart disability), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a scar on the 
dorsum of the right foot as a residual of a shell fragment 
wound injury with retained foreign bodies and degenerative 
arthrosis and pes planus (right foot disability), currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for right ankle 
condition, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left ankle/foot 
condition (left ankle disability), currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease of the right knee (right knee disability), currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for degenerative joint 
disease of the left knee (left knee disability), currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for degenerative joint 
disease of the right hip (right hip disability), currently 
evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for a scar of the 
right index finger, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to July 
1951, including combat service in the Korean Conflict, and 
his decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claims of 
entitlement to increased ratings for his heart, right foot, 
right ankle, left ankle, right knee, left knee and right hip 
disabilities, as well as to a compensable rating for a scar 
of the right index finger.  The veteran filed a timely appeal 
challenging each of the RO's determinations.

In September 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran's heart disability is manifested by a 
workload limit of between two and three METs and is 
productive of dyspnea.

2.  The veteran's right foot disability is manifested by 
severe injury to Muscle Group X, resulting in severe residual 
right foot disability with pronounced right foot pes planus; 
however, the preponderance of the evidence shows that the 
condition does not approximate, or more nearly approximate, 
loss of use of the right foot.

3.  The residual shell fragment wound scar of the right foot 
is not deep; measures three centimeters long and two 
millimeters wide; is not depressed, ulcerated, inflamed or 
manifested by edema or keloid formation; is not unstable or 
tender to the touch; and does not result limitation of 
function of the right foot or right ankle.  

4.  The veteran's right ankle disability is productive of 
pain and slight limitation of motion; however, even when pain 
is considered, the veteran's right ankle arthritis is not 
shown to result in functional loss consistent with or 
comparable to marked limitation of right ankle motion

5.  The veteran's left ankle disability is manifested by 
severe arthritis with tenderness, pain, swelling, chronic 
instability and abnormal mobility of the joint, resulting 
marked residual impairment with severe functional 
incapacitation; however there is no evidence of left ankle 
ankylosis or disability comparable to left ankle ankylosis.

6.  The veteran has slight recurrent subluxation and lateral 
instability of the right knee; the preponderance of the 
evidence shows that he does not have moderate right knee 
subluxation and lateral instability.

7.  The veteran has slight limitation of right knee flexion 
due to chronic and recurrent pain on motion on objective 
demonstration due to his right knee arthritis.  In addition, 
the medical evidence shows that the veteran has no limitation 
of right knee extension on objective demonstration due to 
pain; however, when pain is considered, the veteran's right 
knee flexion results in functional loss consistent with or 
comparable to limitation of flexion of the right leg to 45 
degrees.

8.  The veteran has slight recurrent subluxation and lateral 
instability of the left knee; the preponderance of the 
evidence shows that he does not have moderate left knee 
subluxation and lateral instability.

9.  The veteran has slight limitation of left knee flexion 
due to chronic and recurrent pain on motion on objective 
demonstration due to his left knee arthritis.  In addition, 
the medical evidence shows that the veteran has no limitation 
of left knee extension on objective demonstration due to 
pain; however, when pain is considered, the veteran's left 
knee flexion results in functional loss consistent with or 
comparable to limitation of flexion of the left leg to 45 
degrees.

10.  The veteran has limitation of right hip flexion to 45 
degrees on objective demonstration due to arthritis; however, 
when pain is considered, the veteran's right hip disability 
likely results in functional loss consistent with or 
comparable to limitation of flexion of the right hip to 30 
degrees.

11.  The scar on the veteran's right index finger has not 
been shown on objective demonstration to be tender or painful 
and results in no limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for valvular heart 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7000 (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
rating for residuals of a shell fragment wound injury with 
retained foreign bodies and degenerative arthrosis and pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.63, 4.71a, Diagnostic Codes 5276, 5284, 5310 (2005).  

3.  The criteria for a separate compensable rating for the 
service-connected residual shell fragment wound scar of the 
right foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2005).

5.  The criteria for an evaluation in excess of 20 percent 
for left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 
5271 (2005).

6.  The criteria for a separate 10 percent for right knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2005).

7.  The criteria for a separate 10 percent evaluation for 
limitation of flexion of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5256, 5260 (2005).

8.  The criteria for a separate 10 percent for left knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2005).

9.  The criteria for a separate 10 percent evaluation for 
limitation of flexion of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5256, 5260 (2005).

10.  The criteria for a 20 percent for degenerative joint 
disease of the right hip have been met.  38 U.S.C.A. §§ 1155, 
5107(b) 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5250-55 (2005).

11.  The criteria for the assignment of a compensable rating 
for the veteran's scar of the right index finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to an increased ratings for his heart, 
right foot, right ankle, left ankle, right knee, left knee, 
and right hip disabilities, and to a compensable evaluation 
for the scar on his right index finger, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC) that provided notice of the law and regulations, 
as well as the reasons and bases for the RO's determinations.  
By way of these documents, as well as the RO's March 2003 
"VCAA" letter, which predated the March 2003 adverse rating 
decision, VA carefully advised him of the information and 
evidence necessary to substantiate his claims and the 
importance of doing so.  Id.  In light of the foregoing, the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, as well as the types 
of evidence VA would assist him in obtaining, ensuring the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. at 119.  Moreover, he has not 
asserted that he was prejudiced in any way by VA's 
development of this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via a 
letter, the RO's rating decision, the SOC, or the SSOC, when 
cobbled together, see Mayfield, substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as recently dated post-service 
records and reports of his VA care.  In addition, in March 
2003, the veteran was afforded a comprehensive VA examination 
that addressed the nature, extent, severity and 
manifestations of his heart, right foot, right ankle, left 
ankle, right knee, left knee and right hip disabilities, as 
well as the scar on his right index finger.  Further, his 
representative has submitted written argument in support of 
his appeal.

In light of the foregoing, and particularly given the Board's 
determinations that the veteran's heart disability warrants a 
100 percent schedular evaluation; that his right knee 
disability warrants separate 10 percent ratings for 
instability and limitation of motion due to pain; that his 
left knee disability warrants separate 10 percent ratings for 
instability and limitation of motion due to pain; and that 
his right hip disability warrants a 20 percent evaluation; 
the Board concludes that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claims and that there is no prejudice to him by appellate 
consideration of the claims at this time, without a remand of 
the case to the RO for providing additional assistance to the 
veteran in the development of his claims, or to give his 
representative another opportunity to present additional 
evidence and/or argument because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, any further 
development would be futile, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected disability have not been distinguished from any 
other disorder, VA must consider all symptoms when 
adjudicating the increased rating claim.  

A.  Heart Disability

The veteran and his representative assert that his heart 
disability is much more disabling than represented by the 
current 10 percent rating, and in September 2005 written 
argument, Disabled American Veterans, citing the findings 
contained in the March 2003 VA examination report, maintained 
that a 100 percent schedular rating was warranted for this 
condition.

In an October 2001 rating decision, the RO granted service 
connection for valvular heart disease as a residual of 
rheumatic fever and assigned an initial 10 percent evaluation 
under Diagnostic Code 7000, effective March 27, 2001.  The 
veteran filed this claim seeking an increased rating in 
February 2003.

VA outpatient treatment records, dated since 2002, show that 
the veteran was seen on multiple occasions for various heart 
complaints, and in March 2003, he was afforded a 
comprehensive VA examination to determine the nature, extent, 
severity and manifestations of his heart disability.  After 
reviewing the veteran's records, physically examining him, 
and performing diagnostic studies, the physician reported 
that the veteran had left ventricular dysfunction with an 
ejection fraction of 38 percent.  In addition, the examiner 
estimated that the veteran METs level (metabolic equivalents) 
was two to three, and indicated that he exhibited shortness 
of breath and had to rest while getting dressed.

The veteran's heart disease has been rated as 10 percent 
disabling under Diagnostic Code 7000.  Under this code, a 10 
percent rating is warranted when the disability is productive 
of a workload of greater than 7 METs but not greater than 10 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication is required.  A 30 
percent rating requires that the condition be manifested by a 
workload of greater than 5 METs but not greater than 7 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

A 60 percent evaluation under this code requires that the 
condition be manifested by more than one episode of acute 
congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  In this regard, the Board notes that the Court has 
held that Diagnostic Codes 7005 and 7007 do not require, in 
order for a claimant to receive a 60 percent rating based on 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent, a separate showing of left ventricular 
dysfunction in addition to an ejection fraction of 30 to 50 
percent.  Otero-Castro v. Principi, 16 Vet. App. 375, 382 
(2002).  

Finally, when coronary artery disease is productive of 
chronic congestive heart failure; or a workload of 3 METs or 
less that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent evaluation is 
warranted.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 
2 preceding Diagnostic Code 7000 (2004).  

Here, in light of the findings contained in the March 2003 VA 
examination report showing that the physician reported that 
the veteran's heart disability was productive of a workload 
of two to three METs accompanied by shortness of breath e.g., 
he had to rest while getting dressed, i.e., he had dyspnea, 
the Board agrees with the veteran and finds that entitlement 
to a 100 percent rating under Diagnostic Code 7000 has been 
shown.

B.  Manifestations of the veteran's musculosketal and scar 
disabilities

The veteran and his representative assert that increased 
ratings are warranted because his right foot, right ankle, 
left ankle/left foot, right knee, left knee, right hip 
disabilities, and scar of the right index finger are much 
more disabling than currently evaluated.  In support, he 
cites the Court's decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995), as well as 38 C.F.R. § 4.40. 4.45 and 4.59, for 
the proposition that weakness, fatigability, incoordination, 
or pain on movement of a joint can provide a basis for a 
higher schedular evaluation.  In addition, citing 38 C.F.R. 
§ 4.14, the veteran maintains that he is entitled to separate 
ratings for distinct symptomatology attributable to his 
service-connected conditions.

The service medical records show that in May 1951 the veteran 
sustained a penetrating shell fragment wound injury to the 
right foot and right hand with no artery or nerve 
involvement.  

The veteran was discharged in July 1951, and in March 1952 he 
was afforded an initial post-service VA examination.  The 
examination report reflects that the physician observed that 
in May 1951 the veteran sustained injuries in a shrapnel 
explosion.  The examiner indicated that the shrapnel was 
removed from the veteran's right hand but that he had 
retained foreign bodies in his right foot.  During the 
examination, the veteran complained of having occasional, 
sharp, sticking pain in the right foot.

X-rays of the veteran's right hand revealed no osseous or 
joint involvement.  X-rays of his right foot disclosed 
multiple metallic foreign bodies in the soft tissues adjacent 
to the tarsal bones.  A physical examination showed that the 
veteran had a small scar on his metacarpophalangeal joint of 
the index finger of the right hand that was well healed and 
asymptomatic.  There was no limitation of motion and the scar 
on his right hand measured 3/4 by 1/2 inch and was well healed.  
There was no neurological pathology and the examiner 
diagnosed the veteran as having a gunshot wound of the right 
foot with retained foreign bodies and a gunshot wound of the 
right hand, "cured" and asymptomatic, with no disability.

In an April 1952 rating decision, the RO granted service 
connection for a scar on the dorsum of the right foot as a 
residual of a shell fragment wound injury with retained 
foreign bodies and degenerative arthrosis and pes planus and 
assigned an initial 10 percent rating under hyphenated 
Diagnostic Code 7804-5284, effective September 11, 1951.  In 
that same rating action, the RO also established service 
connection for a scar of the metacarpophalangeal joint of the 
index finger of the right hand that was healed and 
asymptomatic, and assigned an initial noncompensable rating 
under Diagnostic Code 7805, effective September 11, 1951.

In December 1986, the RO increased the evaluation of the 
veteran's right foot disability to 20 percent under 
hyphenated Diagnostic Code 7804-5284, effective May 28, 1986.  
In an April 1996 rating action, the RO granted service 
connection for right ankle disability and assigned a 10 
percent rating under hyphenated Diagnostic Code 5299-5271, 
effective March 29, 1995.  In an August 1996 rating decision, 
the RO increased the evaluation of the veteran's right foot 
disability to 30 percent under hyphenated Diagnostic Code 
7804-5284, effective April 22, 1996.

In June 2001, the veteran was afforded a VA joints 
examination, which revealed that he had pain in the middle of 
his right foot.  He had full range of motion of his right hip 
from zero to 120 degrees, with 30 degrees of flexion and 10 
degrees of abduction, flexion and extension.  His right and 
left knees were nontender to palpation in his medial lateral 
joint line but he had mild tenderness in the inferior pole of 
the right patella.  Range of motion studies disclosed that he 
had flexion to 120 degrees in each knee and full extension, 
bilaterally.  

The examination further revealed that the veteran had severe 
tenderness to palpation of his left ankle, which the examiner 
described as moderately swollen.  Range of motion studies 
showed that he had extension to -5 degrees and plantar 
flexion to 45 degrees.  X-rays disclosed that he had right 
ankle and right foot arthritis, as well as mild degenerative 
joint disease in both knees.  He had mild right hip 
arthritis, and "severe" and "significant" arthritis with 
instability of his left ankle, with anterior Drawer laxity 
with "obvious instability."  The physician indicated that 
the veteran's left ankle disability was productive of severe 
functional incapacitation, and noted that he appeared to fall 
quite a bit due to left ankle subluxation.

Thereafter, in an October 2001 rating decision, the RO 
granted service connection for left ankle/left foot 
disability, degenerative joint disease of the right knee, 
degenerative joint disease of the left knee, and degenerative 
joint disease of the right hip and assigned initial 10 
percent ratings for each of these conditions, effective March 
27, 2001.  The evaluations of the right and left knee 
disabilities were under Diagnostic Codes 5257-5003, the left 
ankle/left foot under Diagnostic Code 5003-5271, and right 
hip under Diagnostic Code 5271 (later changed to Diagnostic 
Code 5251).

The veteran filed these increased rating claims in February 
2003, and in March 2003, he was formally evaluated to 
determine the nature, extent and severity of these 
disabilities.  The veteran complained of having severe right 
ankle and right foot pain.  He denied, however, that either 
condition was productive of flare-ups, redness, warmth or 
instability, although he did acknowledge wearing a right 
ankle brace.  The veteran also reported having severe left 
ankle and left foot pain that was constant; however, he 
denied having any redness, warmth, stiffness, or locking.  
The veteran complained that his left ankle and foot were 
tender, weak and unstable, with increased pain and fatigue on 
movement.

During the evaluation, the veteran also complained of 
chronic, bilateral knee pain.  He stated that his knees had 
redness, tenderness, stiffness, locking and instability.  The 
veteran also reported having chronic right hip pain, and that 
during flare-ups, stated that he had to lie down, and that 
repetitive movements caused him increased pain and fatigue.  
He denied that there was any "change" in his right foot 
scar.  Range of motion studies showed that he had knee 
flexion bilaterally to 110 degrees, and full extension to 
zero degrees.

The examination revealed that the veteran had right foot 
plantar flexion to 30 degrees and dorsiflexion to 45 degrees, 
with eversion to 30 degrees and inversion to 45 degrees.  He 
had tenderness over the medial aspect of the right foot and 
with palpation over the right ankle.  There was no redness, 
warmth or effusion.  The examiner was unable to elicit an 
Achilles tendon reflex and he had flatfoot.  The right foot 
scar was three centimeters long and two millimeters wide, 
with no depression; however, it was "a shade" lighter than 
the surrounding skin.  There was no ulceration, inflammation, 
edema or keloid formation, and it was not tender to the 
touch.  In addition, it was not adherent to underlying tissue 
and did not interfere with mobility of the right ankle or 
foot.

The physician further reported that the veteran had right hip 
abduction to 40 degrees, adduction to 20 degrees, internal 
rotation to 20 degrees, external rotation to 65 degrees, 
flexion to 50 degrees and extension to zero degrees.  He had 
tenderness to palpation of the right hip.

The physician diagnosed the veteran as having right foot and 
ankle pain due to a shell fragment wound with retained 
foreign bodies and degenerative arthrosis and pes planus; a 
scar on the dorsum of the right foot with no residual; 
bilateral ankle arthritis; moderate degenerative changes of 
the right and left talotibial joints; bilateral degenerative 
joint disease of the knees; and degenerative joint disease of 
the right hip.

VA outpatient treatment records, dated since 2001, show that 
the veteran was seen on numerous occasions for multiple 
complaints related to his right foot, ankles, knees, and 
right hip disabilities.  The entries reflect that he reported 
having chronic pain of these joints, but are negative for 
complaints of tender or painful scars.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by X-rays:  (1) when there is 
a compensable degree of limitation of motion, (2) when there 
is a noncompensable degree of limitation of motion, and (3) 
when there is no limitation of motion.  Generally, when 
documented by X-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum compensable rating for the joint, 
even if there is no actual limitation of motion.  Lichtenfels 
v. Derwinski; 1 Vet. App. 484, 488 (1991).

In addition, as the veteran's representative points out, when 
evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.  In addition, as 
also pointed out by Disabled American Veterans, VA must 
consider whether the service-connected residuals of the 
veteran's service-connected disability warrant separate 
ratings for discrete, nonoverlapping symptomatology.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  

(i)  Right foot disability

As discussed above, the veteran's right foot disability is 
currently evaluated as 30 percent disabling under hyphenated 
Diagnostic Code 7804-5284.  Because a 30 percent rating is 
the maximum schedular evaluation available for muscluskeletal 
disability of the right foot under applicable Diagnostic 
Codes 5276 (for unilateral pes planus), 5284 (for right foot 
disability) or under 5310 (for injury to Muscle Group 10), a 
higher schedular rating is not available absent evidence 
showing loss of use of the right foot.

Here, the medical evidence shows that the veteran can walk.  
Thus, although unquestionably he has severe residual right 
foot disability, there is no evidence of right foot drop or 
loss of use of the right foot.  Indeed, although the 
veteran's right foot disability is significant, the medical 
evidence does not show, nor does he allege, that he has 
actually lost the use of the foot.  Indeed, the medical 
evidence reflects that he is able to walk and stand, albeit 
with limitations, and clearly has more function in the foot 
than would be served with an amputation stump.  See 38 C.F.R. 
§ 4.63.  

Further, because the residual shell fragment wound scar of 
the right foot is not deep, measures three centimeters long 
and two millimeters wide, is not depressed, ulcerated, 
inflamed or manifested by edema or keloid formation, is not 
unstable or tender to the touch, and does not result 
limitation of function of the right foot or right ankle, a 
separate compensable rating under Diagnostic Codes 7801-06 is 
not warranted.  

(ii)  Right and left ankle disabilities

The veteran's right and left ankle disabilities are evaluated 
as 10 and 20 percent disabling, respectively, under 
Diagnostic Code 5271.  Pursuant to this code, a 10 percent 
evaluation is warranted for moderate limitation of motion and 
a 20 percent evaluation requires that the disability be 
productive of marked limitation of ankle motion.  

Here, despite the veteran's complaints, the March 2003 VA 
examination report shows that he had full range of right 
ankle motion.  Because he complains of pain, however, the 
Board notes that pursuant to 38 C.F.R. § 4.59 and the Court's 
decision in Lichtenfels, a compensable rating is appropriate; 
however, even considering the DeLuca factors, the veteran's 
right ankle disability does not approximate, or more nearly 
approximate, marked limitation of motion of the right ankle.  
Accordingly, a higher rating for this condition must be 
denied.

With respect to this left ankle disability, the medical 
evidence reflects that he has severe arthritis with severe 
limitation of motion and functional impairment.  The Board 
observes, however, that the 20 percent rating is the maximum 
schedular evaluation for limitation of motion of the left 
ankle.  Further, because the medical evidence does not show 
that the veteran has ankylosis of the left ankle, and indeed, 
the veteran does not assert that he does, there is no basis 
for a higher rating.  As such, this claim must be denied.

(iii)  Right and left knee disabilities

A.  Instability

The veteran's right and knee disabilities are currently rated 
as 10 percent disabling each, under hyphenated Diagnostic 
Code 5257-5003.  Under Diagnostic Code, slight recurrent 
subluxation and lateral instability warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
instability, and a 30 percent evaluation requires severe 
instability.  

Because the medical evidence, including the March 2003 VA 
examination report, shows that the veteran has some 
instability of his right and left knees, the Board finds that 
a separate 10 percent evaluation for each knee, under 
Diagnostic Code 5257, is warranted.  The Board further finds, 
however, because the evidence indicates that the instability 
is no more than slight, the preponderance of the evidence is 
against entitlement to separate schedular evaluations in 
excess of 10 percent.

B.  Limitation of motion due to pain

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 9-98 (1998), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56703 (1998).  Recently, VA's General 
Counsel has held that separate evaluations for flexion and 
extension of the knee are available in cases where the 
criteria for a zero percent evaluation under both Diagnostic 
Codes 5260 and 5261 have been met.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59,990 (2004).  Precedent opinions of the VA 
General Counsel are binding on the Board.  See 38 U.S.C.A. § 
7104(c).  

As noted above, 38 C.F.R. § 4.59 provides that a disability 
manifested by actually painful motion due to arthritis is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  In addition, 
Diagnostic Code 5261 provides that limitation of leg 
extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

Here, the evidence has consistently shown that the veteran 
has right and left knee pain and has flexion limited to 110 
degrees.  Although not compensable limitation of motion, in 
light of 38 C.F.R. § 4.59, and the Court's decisions in 
Lichtenfels and DeLuca, a 10 percent rating is warranted.  
The Board notes that even considering the DeLuca factors, 
however, the veteran's limitation of flexion of his right and 
left knee does not approximate, or more nearly approximate, 
limitation of flexion to 30 degrees.

Further, despite the veteran's complaints of knee pain, the 
objective evidence fails to show that he has any limitation 
of right or left knee extension.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a separate 10 percent evaluation for 
limitation of right or left knee extension.

Right hip arthritis

The veteran's right hip disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5251-5003.  Under 
Diagnostic Code 5251, limitation of extension of thigh to 5 
degrees warrants a 10 percent evaluation.  Under Diagnostic 
Code 5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 20 degrees, 
while a 40 percent evaluation requires that flexion be 
limited to 10 degrees.  

Here, the veteran complains of considerable right hip pain, 
and the March 2003 VA examination report reflects that he had 
right hip flexion to 50 degrees.  Further, during the March 
2003 VA examination, the veteran reported having chronic 
right hip pain, and that during flare-ups, stated that he had 
to lie down, and that repetitive movements caused him 
increased pain and fatigue.  The Board, considering the 
DeLuca factors, and resolving all reasonable doubt in the 
veteran's favor, concludes that during flare-ups, the 
veteran's right hip disability likely is manifested by 
limitation of flexion to 30 degrees, which most closely 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5252.

Index finger

The veteran's right index finger scar is rated as 
noncompensably disabling under Diagnostic Code 7805.  
Pursuant to that code, the disability is rated based on the 
limitation of function of the affected part.

As discussed above, the initial post-service VA examination 
conducted in March 1952 revealed that the veteran had a small 
scar on the metacarpophalangeal joint of the index finger of 
the right hand that was well healed and asymptomatic.  There 
was no limitation of motion and the scar on his right hand 
measured 3/4 by 1/2 inch and was well healed.  There was no 
neurological pathology and the examiner diagnosed the veteran 
as having a gunshot wound of the right foot with retained 
foreign bodies and a gunshot wound of the right hand, 
"cured" and asymptomatic, i.e., he had no disability.  The 
evidence dated since that time, both medical, i.e., the March 
2003 VA examination report and VA outpatient treatment 
records, as well as the veteran's statements, are negative 
for any complaint of scar pathology.  Indeed, there is no 
evidence showing that the scar is tender or painful, and in 
fact, the veteran does not assert that it is.  As such, there 
is no basis for a compensable evaluation under any 
appropriate Diagnostic Code.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that any of the above 
conditions reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of evaluations higher 
than those indicated above on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  In this 
regard, the Board reiterates that the Board has determined 
that the veteran's valvular heart disease warrants a total 
schedular evaluation.  Further, these conditions have been 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand any of the 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for valvular heart 
disease, is granted.

An increased rating for right foot disability is denied.

An increased rating for right ankle disability is denied.

An increased rating for left ankle disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for right 
knee instability, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of flexion due to right knee degenerative joint 
disease is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for left knee 
instability is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of flexion due to left knee degenerative joint 
disease is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for right hip 
arthritis is granted.

An increased rating for a scar of the right index finger is 
denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


